PER CURIAM:
This c laim w as s ubmitted f or de cisión b ased u pon t he allegations in t he Notice of Claim and respondent's Answer.
Claimant seeks $6,931.96 for providing state-wide mobile telephone services to respondent in accordance with a contact entered into with the State of West Virginia. The documentation for these services was not processed for payment within the appropriate fiscal year; therefore, claimant has not been paid. In its Amended Answer, respondent admits the validity of the claim, but states that the correct amount owed to claimant is $6,916.59. Respondent further states that there were sufficient funds expired in the appropriate fiscal year from which the invoices could have been paid. Claimant indicated that it agrees to accept the admitted amount as full and complete satisfaction of this claim.
Accordingly, the Court makes an award to claimant in the amount of $6,916.59.
Award of $6,916.59.